Citation Nr: 1729312	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-29 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been provided to reopen service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 (2016) for hospitalization and convalescence due to surgery for a left knee disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 1984, and from November 1990 to August 1991.  The Veteran also served in the Army National Guard from August 1984 to September 2004, with periods of active duty for training (ACDUTRA) from June 2, 2004 to June 11, 2004, and from June 12, 2004 to June 26, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO in Atlanta, Georgia, which declined to reopen service connection for a left knee disorder and denied entitlement to a temporary total disability rating based on surgery for a left knee disorder.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a left knee disorder and a temporary total disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	In a February 2009 rating decision, the RO denied service connection for a left knee disorder on the basis that the evidence did not show that the Veteran's left knee disorder had its onset during active duty or during a period of ACDUTRA, or was the result of an injury incurred during a period of ACDUTRA or during a period of inactive duty for training (INACDUTRA).

2.	The Veteran did not appeal the February 2009 rating decision after being notified of appellate rights.

3.	New evidence received since the February 2009 rating decision relates to an unestablished fact of a nexus to service necessary to substantiate a claim for service connection.


CONCLUSIONS OF LAW

1.	The February 2009 rating decision denying service connection for a left knee disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.	Evidence received since the February 2009 rating decision is new and material to reopen service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

As the instant decision reopens service connection for a left knee disorder and remands the issues of entitlement to service connection for a left knee disorder and a temporary total disability rating, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Left Knee Disorder

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

The Veteran filed a claim for service connection for a left knee disorder in February 2005.  Amongst adjudication of other claims, the February 2009 rating decision found that treatment records from July 2004 revealed degenerative changes in the left knee, but denied service connection for a left knee disorder because the evidence did not show that the degenerative changes occurred during active duty or during a period of ACDUTRA, or that the Veteran sustained an injury during a period of ACDUTRA or INACDUTRA that resulted in degenerative changes in the left knee.  In March 2009, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  The Veteran did not disagree with the February 2009 determination, and no new and material additional evidence was received within one year of the March 2009 notice.  For these reasons, the February 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).

Since the February 2009 rating decision, the Veteran has advanced a new theory of entitlement to service connection for a left knee disorder.  In a February 2014 statement, the Veteran asserts that the left knee disorder is the result of being stationed at Fort McClellan, Alabama, and exposed to hazardous materials, including toxic chemicals, herbicides (including Agent Orange), polychlorinated biphenyl (PCB), depleted uranium, sarin gas, and mustard gas.  Additionally, the Veteran contends being exposed to toxic chemicals while stationed at Redstone Arsenal in Alabama.  

A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran is still required to submit new and material evidence as to this theory of entitlement.  In support of the contentions related to Fort McClellan, the Veteran has submitted numerous internet articles regarding the chemical storage and health hazards of living in or near Fort McClellan.

While the Veteran's claim for service connection for a left knee disorder was denied based on a lack of nexus to active service or to an injury incurred during a period of ACDUTRA or INACDUTRA, this new information does not specifically include evidence that a left knee disorder may be due to exposure to hazardous materials; however, it provides sufficient evidence of a viable new theory of entitlement to meet the low threshold to reopen the claim.  Such evidence relates to an unestablished fact of a nexus to service, so could reasonably substantiate a claim for service connection for a left knee disorder.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder is granted.


REMAND

Service Connection for a Left Knee Disorder

As discussed above, the Veteran contends that a left knee disorder is a result of being stationed at Fort McClellan and being exposed to hazardous materials, including toxic chemicals, herbicides (including Agent Orange), PCBs, depleted uranium, sarin gas, and mustard gas.  Additionally, the Veteran asserts being exposed to toxic chemicals while stationed at Redstone Arsenal.  Military personnel records reflect the Veteran was stationed at Fort McClellan from August 1981 to October 1981, and then was stationed at Redstone Arsenal from October 1981 to November 1981.

While the Veteran has asserted this same theory of entitlement based on exposure to hazardous materials at Fort McClellan and Redstone Arsenal in a separate and unrelated claim for service connection, it is unclear from an unfavorable September 2015 rating decision whether this theory of entitlement has been fully developed, including whether the Veteran was exposed to herbicides such as Agent Orange during active service.

Based on the foregoing, the Board finds that further development is needed in regards to the Veteran's claimed exposure to hazardous materials, including exposure to herbicides, while stationed at Fort McClellan and Redstone Arsenal.  The RO should attempt to verify the alleged exposure to hazardous materials following the procedures provided in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual, which development should include findings as to the Veteran's possible exposures while stationed at Fort McClellan and Redstone Arsenal.

Temporary Total Disability Rating for Convalescence

The Veteran generally contends that a temporary total disability rating is warranted for undergoing surgery for the left knee disorder in December 2010.

Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  

Under 38 C.F.R. § 4.30(a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Given that temporary total disability ratings under 38 C.F.R. §§ 4.29 and 4.30 may only be awarded for surgeries or treatment and convalescence pertaining to a service-connected disability, the issue of entitlement to a temporary total disability rating is inextricably intertwined with the issue of entitlement to service connection for a left knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the issues of entitlement to service connection for a left knee disorder and a temporary total disability rating are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.	Attempt to verify the Veteran's claimed exposure to hazardous materials, including exposure to herbicides, while stationed at Fort McClellan and Redstone Arsenal following the procedures set forth in the VBA Adjudication Procedure Manual.  All requests and responses received should be associated with the claims file.

2.	If the above development indicates the Veteran was exposed to hazardous materials and/or herbicides during active service, then schedule the appropriate VA examination(s) related to such exposure(s).  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

For each hazardous material the Veteran is found to have been exposed to, the VA examiner should provide the following opinion:

Is it at least as likely as not (i.e. probability of 50 percent or more) that degenerative changes in the Veteran's left knee is caused by, or etiologically related to exposure to the hazardous material?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


